DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/13/2022 has been entered and thus claims 1-20 are currently pending in this application. 

The amendment to the title overcomes the previous title objection, therefore the title objection is hereby withdrawn.

Response to Arguments
Applicant’s arguments, seepages 8-15, filed on 6/13/2022, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display panel comprising “first, second, and third color filters disposed on the bottom surface of the base substrate and overlapping with the first, second, and third pixel areas, respectively; first, second, and third color control layers disposed on the first, second, and third color filters, respectively” in combination with “an encapsulation inorganic layer covering the second color control layer and exposing at least one of the first and third color control layers” as recited in claim 1; and  	a display panel comprising “a color pattern disposed on a bottom surface of the base substrate, overlaps with the peripheral area and the third pixel area, and has first and second openings corresponding to the first and second pixel areas, respectively” in combination with “first and second color filters disposed on the bottom surface of the base substrate and overlapping with the first and second pixel areas, respectively; first, second, and third color control layers disposed on the first and second color filters and the color pattern, respectively; and an encapsulation inorganic layer covering the second color control layer” as recited in claim 16. 	Claims 2-15 and 17-20 are also allowed for further limiting and depending upon allowed claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NDUKA E OJEH/Primary Examiner, Art Unit 2892